Title: To Thomas Jefferson from Simon Bérard, 6 May 1786
From: Bérard, Simon
To: Jefferson, Thomas



Saturday 6th: May 1786

Mr. Berard’s Respects, waits on his Excellency Thos. Jefferson Esqr. and begs the favor of a Conference on the Subject of the Tobacco trade in which his house at L’orient is deeply concerned on american account. Mr. Berard desires His Excellency will fix the day and hour most convenient to him, before wednesday next.

Mr: Berard administrateur de le Comp. des Indes rüe de la Michodiere

